Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Ariotto et al (8,383,090) teach broadly the use of TIPA sarcosinate, fatty alcohol and glyceryl ethers and/or esters in an oil based cleansing composition. Ariotto et al do not suggest the specific compositions including vegetable oils, lauryl alcohol, glyceryl monolaurate and/or glyceryl lauryl ether in a transparent composition. The compositions of Ariotto et al amount to picking and choosing from a myriad of possibilities to arrive at applicant’s invention, which is considered improper hindsight reasoning. Furthermore, none of the compositions of Ariotto et al amount to clear or transparent compositions, this limitation of the claimed formulation in addition to proportions and specific mixtures, is outside of the scope of Ariotto et al and unobvious. Accordingly, the claimed invention is considered novel against the prior art of record and therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761